IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


VAMSIDHAR VURIMINDI,          : No. 34 EM 2018
                              :
                Petitioner    :
                              :
                              :
           v.                 :
                              :
                              :
PROTHONOTARY, COURT OF COMMON :
PLEAS, PHILADELPHIA,          :
                              :
                Respondent    :


                                      ORDER



PER CURIAM

      AND NOW, this 18th day of June, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.